DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot in view of the new 101 rejection below. Because this 101 rejection was not previously filed, this action is hereby made NON-FINAL.

With respect to the applicant’s arguments filed on 10/20/22, they have been fully considered but they are not persuasive. 

With respect to the claim objections, the applicant stated that claim 12 had been fixed to address the previously alleged grammatical error. However, the examiner could not identify what had been fixed. The claim objection has been repeated.
With respect to the 102 rejection, the applicant’s core argument is:

    PNG
    media_image1.png
    705
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    770
    617
    media_image2.png
    Greyscale

This argument is not persuasive because the applicant is applying a narrow, technical definition to “gaze point” to distinguish it from a “gaze direction”, rather than interpreting “gaze point” in view of its plain meaning under broadest reasonable interpretation. One of ordinary skill in the art would recognize gaze point to be a location of the eye’s gaze, and that gaze direction could broadly read on the claimed gaze point. Claims are given their broadest reasonable interpretation.
For argument’s sake, even if the technical definition of “gaze point” is used, Kurlethimar anticipates/teaches/discloses/suggests the claimed limitation. Paragraph 0050 of Kurlethimar discloses, “Information on the appearance of eye 30 (e.g. iris information, pupil information, blood vessel information, etc.) and/or information on reflected light (e.g., one or more light beams) from cornea 32 and other portions of eye 30 may be used by control circuitry 20 … The eye position information (pupil center information, eye orientation, gaze direction, etc.) that is gathered by gaze tracking system 16 and information on the location of display 14 relative to system 16 and eyes 30 may be used by control circuitry 50 to dynamically identify the user’s point of gaze on display 14.” (emphasis mine).
Even accepting the applicant’s argument that gaze direction in Kurlethimar may be inferred using corneal reflections, the claimed limitation is still anticipated because gaze point (i.e. user’s point of gaze) is clearly taught here to be informed by eye position information, including gaze direction. Therefore, it is “based on” both gaze direction and corneal reflections.
Next, the applicant argues:

    PNG
    media_image3.png
    419
    632
    media_image3.png
    Greyscale

This argument is not persuasive because the applicant appears to be reading in elements of the specification into the claims. The claims do not appear to disclose paragraph 0071 of the applicant’s specification, so the applicant’s citation of paragraph 0071 appears to read in unclaimed subject matter.
All of the applicant’s other arguments are addressed by the above rebuttal.
The art rejection is maintained.

Oath/Declaration
The oath/declaration filed on 10/20/22 is accepted.

Drawings
The drawing and specification amendments of 10/20/22 are accepted.

Claim Objections
Claims 12 is objected to because of the following informalities:
Claim 12 states, “obtain input signal components describing a cornea reference point a subject’s eye …” It will be construed that the claim should state, “obtain input signal components describing a cornea reference point of a subject’s eye …”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 12-13 are directed to a computer program product. The computer program product recited in claims 12-13 comprises software. However, the claim does not require any other physical structure. The specification does not require the computer program product to include any physical structure. The broadest reasonable interpretation in light of the specification include products that do not have a physical or tangible form, such as a computer program per se when claim as a product without any structure recitation. See MPEP 2106.03(I).
Thus, claims 12-13 are not directed to any of the statutory categories and are rejected under 35 USC 101 as ineligible subject matter.
Examiner’s Note - 35 USC § 101
Claims 1-11 and 14 qualify as eligible subject matter under 35 U.S.C. 101.
With respect to step 2A, prong one, the claims do not recite an abstract idea, law of nature, or natural phenomenon.
For argument’s sake, even if the claims did recite an abstract idea, law of nature or natural phenomenon, they also recite additional elements that integrate the judicial exception into a practical application under step 2A, prong two. For example, claim 1 states, “determining, based on the input signal components, that a saccade is in progress during which saccade a gaze point of the subject’s eye moves from a first point to a second point where the gaze point is fixed …” This applies any possible judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)). The human eye is a structural element that can be considered a biological machine.
The same reasoning applies to the other claims.
As such, claims 1-11 and 14 are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurlethimar et al (US PgPub 20190339770).

With respect to claim 1, Kurlethimar et al discloses:
A method performed in an eyetracker (figures 2 and 4; paragraph 0053 states, “FIG. 4 is a timing diagram that illustrates the method used for detecting a saccade. Control circuitry 20 is continuously monitoring the velocity of eye-movement. The eye movement velocity may be computed based on the displacement after saccade start and the time after saccade start.”)
obtaining input signal components describing a cornea reference point for a subject’s eye and a position of a pupil of said eye (figure 1, reference 22 discloses input-output circuitry, which includes gaze tracking system 16; paragraph 0026 states, “The user’s point of gaze can be tracked using gaze tracking (eye tracking) systems. The gaze tracking systems may gather information on a user’s eyes such as information on the location of the centers of a user’s pupils and information on corneal reflection locations …”)
determining, based on the input signal components, that a saccade is in progress during which saccade a gaze point of the subject’s eye moves from a first point to a second point where the gaze point is fixed (figure 4; figure 10 discloses, “SACCADE IDENTIFIED” after the pre-processing and event detection/classification 1004; paragraph 0007 states, “During a saccade, the user’s point of regard moves from a first gaze-point at the start/onset of the saccade to a second gaze-point at the end of the saccade. A gaze prediction system may analyze past and current gaze-points computed by the gaze tracking system in order to predict a saccadic landing position, before the gaze tracking system actually computes the second gaze-point.”)
 and during the saccade generating a tracking signal describing the gaze point of the eye based on the subset of the input signal components, which subset describes the cornea reference point for the eye (paragraph 0026 states, “The user’s point of gaze can be tracked using gaze tracking (eye tracking) systems. The gaze tracking systems may gather information on a user’s eyes such as information on the location of the centers of a user’s pupils and information on corneal reflection locations … The user’s point of regard on the display in addition to the gaze-direction can be used as an input …”; paragraph 0028 states, “Software code may be stored on storage in circuitry 20 and run on processing circuitry in circuitry 20 to implement control operations for device 10 (e.g., data gathering operations, operations involving the adjustment of components using control signals, operations involved in processing gaze tracking system data and data related to content being displayed for a user, operations involved in predicting the user’s gaze point ....)”; the software code for the gaze tracking system suggests a tracking signal describing the gaze point of the eye.)

With respect to claim 2, Kurlethimar et al discloses:
determining the second point based on the subset of the input signal components (suggested by paragraph 0026, which states, “The user’s point of gaze can be tracked using gaze tracking (eye tracking) systems. The gaze tracking systems may gather information on a user’s eyes such as information on the location of the centers of a user’s pupils and information on corneal reflection locations … The user’s point of regard on the display in addition to the gaze-direction can be used as an input to foveated display schemes to help align the user’s current point of regard …”)

With respect to claim 3, Kurlethimar et al discloses:
generating the tracking signal based on the subset of the input signal components after having determined that the saccade is in progress (paragraph 0007 states, “A gaze prediction system may analyze past and current gaze-points computed by the gaze tracking system in order to predict a saccadic landing position, before the gaze tracking system actually computes the second gaze-point.” (emphasis mine).)

With respect to claim 4, Kurlethimar et al discloses:
continuing to generate the tracking signal based on the subset of the input signal components during a period of time after a point in time at which the second point was determined (suggested by figure 4; please note that figure 4 continues to be plotted even after time t3, which signifies a saccade end threshold level)

With respect to claim 5, Kurlethimar et al discloses:
generating the tracking signal based on the input signal components after expiry of the period of time (suggested by figure 4; please note that figure 4 continues past time t3 all the way until velocity again reaches 0, which suggests that the process is done and the period of time has expired)

With respect to claim 12, Kurlethimar et al discloses:
A computer program product loadable into a non-volatile data carrier communicatively connected to a processing circuitry, the computer program product comprising software configured to, when the computer program product is run on the processing circuit, cause the processing circuitry to: (figure 1 paragraphs 0027-0028; paragraph 0027 discloses tablet computers and paragraph 0028 discloses microprocessors, memory, circuitry, and software code)
obtain input signal components describing a cornea reference point for a subject’s eye and a position of a pupil of said eye (see claim 1 above)
determine, based on the input signal components, that a saccade is in progress during which saccade a gaze point of the subject’s eye moves from a first point to a second point where the gaze point is fixed (see claim 1 above)
and during the saccade generate a tracking signal describing the gaze point of the eye based on a subset of the input signal components, which subset describes the cornea reference point for the eye (see claim 1 above)

With respect to claim 13, Kurlethimar et al discloses:
A non-volatile data carrier containing the computer program product (paragraph 0028 discloses nonvolatile memory)

With respect to claim 14, Kurlethimar et al discloses:
An eyetracker comprising a processing circuitry (figures 1-2)
obtain input signal components describing a cornea reference point for a subject’s eye and a position of a pupil of said eye (see claim 1 above)
determine, based on the input signal components, that a saccade is in progress during which saccade a gaze point of the subject’s eye moves from a first point to a second point where the gaze point is fixed (see claim 1 above)
and during the saccade generate a tracking signal describing the gaze point of the eye based on a subset of the input signal components, which subset describes the cornea reference point for the eye (see claim 1 above)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurlethimar et al (US PgPub 20190339770).

With respect to claim 9, Kurlethimar et al discloses:
the method according to claim 1 (as applied to claim 1 above)
With respect to claim 9, Kurlethimar et al differs from the claimed invention in that it does not explicitly disclose: 
determining a test parameter describing a deviation between a first estimated displacement of the subject’s eye derived based on the subset describing the cornea reference point for the eye and a second estimated displacement of the subject’s eye derived based on a signal component in the input signal components which signal component describes the position of the pupil of the eye
determining that the saccade is in progress if the test parameter exceeds a second threshold value 
With respect to claim 9, the following limitation(s) is/are obvious in view of the total teachings of Kurlethimar et al:
determining a test parameter describing a deviation between a first estimated displacement of the subject’s eye derived based on the subset describing the cornea reference point for the eye and a second estimated displacement of the subject’s eye derived based on a signal component in the input signal components which signal component describes the position of the pupil of the eye (Although Kurlethimar et al does not use this same level of detailed language, the claimed limitation is obvious in view of what Kurlethimar et al teaches. Kurlethimar et al teaches a test parameter (see curves in figures 4 and 7). It also teaches the various eye properties, including cornea reference point and pupil. It also teaches gaze displacement of the eye (paragraph 0008 discloses “gaze displacement value” and figure 6 discloses displacement estimation circuits. It also teaches deviation (paragraphs 0057 teaches deviation of gaze points, while paragraph 0107 discloses angular deviation in the context of eye saccades). Given that Kurlethimar et al belongs in the same filed of endeavor as the claimed invention and solves a similar problem using similar variables and similar approaches, the claimed limitation is obvious. Design incentives or market forces prompting variations is a known rationale for obviousness.)  
determining that the saccade is in progress if the test parameter exceeds a second threshold value (This is also obvious in view of the total teachings of Kurlethimar et al. Paragraph 0055 states, “In other words, the detected eye movement velocity will have to exceed 100 degrees/sec with a backward threshold of 80 degrees/sec and has to last for at least 30 ms before gaze detection system 16 will verify a valid saccade.” Here, Kurlethimar et al clearly anticipates the principle of determining a saccade if a test parameter exceeds a threshold value.)
With respect to claim 9, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kurlethimar et al. The motivation for the skilled artisan in doing so is to gain the benefit of determining the movement of a user’s gaze during a saccade.

With respect to claim 10, Kurlethimar et al discloses:
the method according to claim 1 (as applied to claim 1 above)
With respect to claim 10, Kurlethimar et al differs from the claimed invention in that it does not explicitly disclose: 
further comprising determining a point in time when the gaze point has reached the second point based on: the first point, and a test parameter describing a deviation between a first estimated displacement of the subject’s eye derived based on the subset describing the cornea reference point for the eye and a second estimated displacement of the subject’s eye derived based on a signal component in the input signal components which signal component describes the position of the pupil of said eye
With respect to claim 10, the following limitation(s) is/are obvious in view of the total teachings of Kurlethimar et al:
further comprising determining a point in time when the gaze point has reached the second point based on: the first point, and a test parameter describing a deviation between a first estimated displacement of the subject’s eye derived based on the subset describing the cornea reference point for the eye and a second estimated displacement of the subject’s eye derived based on a signal component in the input signal components which signal component describes the position of the pupil of said eye (Although Kurlethimar et al does not use this same level of detailed language, the claimed limitation is obvious in view of what Kurlethimar et al teaches. Kurlethimar et al teaches a test parameter (see curves in figures 4 and 7). It also teaches the various eye properties, including cornea reference point and pupil. It also teaches gaze displacement of the eye (paragraph 0008 discloses “gaze displacement value” and figure 6 discloses displacement estimation circuits. It also teaches deviation (paragraphs 0057 teaches deviation of gaze points, while paragraph 0107 discloses angular deviation in the context of eye saccades). Given that Kurlethimar et al belongs in the same filed of endeavor as the claimed invention and solves a similar problem using similar variables and similar approaches, the claimed limitation is obvious. Design incentives or market forces prompting variations is a known rationale for obviousness.)  
With respect to claim 10, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kurlethimar et al. The motivation for the skilled artisan in doing so is to gain the benefit of determining the movement of a user’s gaze during a saccade.

Claim(s) 6-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurlethimar et al (US PgPub 20190339770) in view of Sugio et al (US PgPub 20100204608).

With respect to claim 6, Kurlethimar et al discloses:
the method according to claim 5 (as applied to claim 5 above)
With respect to claim 6, Kurlethimar et al differs from the claimed invention in that it does not explicitly disclose: 
determining a duration of the period of time based on at least one calibration process executed in respect of said subject, which at least one calibration process establishes a typical time within which a test parameter attains a value below a first threshold value, the test parameter expressing a deviation between a first estimated displacement of the subject’s eye derived based on the subset describing the cornea reference point for the eye and a second estimated displacement of the subject’s eye derived based on a signal component in the input signal components which signal component describes the position of the pupil of said eye
With respect to claim 6, Sugio et al discloses: 
determining a duration of the period of time based on at least one calibration process executed in respect of said subject, which at least one calibration process establishes a typical time within which a test parameter attains a value below a first threshold value, the test parameter expressing a deviation between a first estimated displacement of the subject’s eye derived based on the subset describing the cornea reference point for the eye and a second estimated displacement of the subject’s eye derived based on a signal component in the input signal components which signal component describes the position of the pupil of said eye (This limitation is obvious in view of the combination of Kurlethimar et al in view of Sugio. Kurlethimar et al is directed to the same field of endeavor as the claimed invention (i.e. gaze tracking). It is directed to solving a similar problem, that is, accounting for reduced image quality due to the challenge provided by rapid eye movements, also called saccades. As stated in paragraph 0005 of Kurlethimar et al, “In practice, there is a finite delay between the instance the user’s gaze has already arrived at the new saccadic landing position and the time the display updates its foveation center to match the user’s new gaze point. This system latency, which causes the mismatch between the user’s gaze position and foveation center, might result in a mismatched foveation zone (zone of high quality), thus causing the user to perceive reduced image quality.” Furthermore, Kurlethimar et al teaches the various claimed variables disclosed, including period of time (see figure 4); test parameter (see various curves in figures 4 and 7); threshold values (paragraph 0053-0055 discloses saccade threshold levels; see also paragraphs 0057, 0091, and 0107 for further threshold teachings); displacement (figure 6 discloses displacement estimation circuits); deviation (paragraphs 0057 and 0107); and the various claimed eye properties related to tracking corneal and pupil positions and movements. What Kurlethimar et al does not explicitly disclose is calibration. Sugio et al also belongs to the same field of endeavor as both Kurlethimar et al and the claimed invention, as it is directed to an eye gaze tracking method. It also teaches calibration in the context of saccade movement. The abstract of Sugio et al states, “An eye gaze tracking apparatus includes: an electro-oculogram measuring unit that outputs an electro-oculogram original signal; a calibration index presenting unit that presents a calibration index to a user; a saccade detection unit that outputs an electo-oculogram change amount that is an amount of change in an electro-oculogram before or after a saccadic movement which is measured when a gaze-path position of the user moves to the calibration index; a calibration parameter calculating unit that calculates a calibration parameter based on a position of the calibration index and an electro-oculogram change amount; and a calibration unit that detects the gaze-path direction of the user from the electo-oculogram original signal.” The combination of Kurlethimar et al and Sugio et al may not result in the exact same technique as that represented by the claimed invention. However, the combination of Kurlethimar et al and Sugio et al would result in an obvious variation of the claimed invention. It is directed to the same field of endeavor as the claimed invention. It solves for a similar problem as the claimed invention. It uses the same variables as the claimed invention. It uses similar techniques in a similar context as the claimed invention. Design incentives or market forces prompting variations is a known rationale for obviousness. Here, the prior art teaches a base device (or method, product) similar or analogous to the claims. Design incentives or market forces would have prompted change to the base device. Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable.)
With respect to claim 6, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sugio et al into the invention of Kurlethimar et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing for more accurate eye tracking results.   

With respect to claim 7, Kurlethimar et al discloses:
the method according to claim 5 (as applied to claim 5 above)
With respect to claim 7, Kurlethimar et al differs from the claimed invention in that it does not explicitly disclose: 
determining a duration of the period of time from a default value derived based on at least one calibration process executed in respect of at least one representative subject, which at least one calibration process establishes a typical time within which a test parameter attains a value below a first threshold value, the test parameter expressing a deviation between a first estimated displacement of the subject’s eye derived based on the subset describing the cornea reference point for the eye and a second estimated displacement of the subject’s eye derived based on a signal component in the input signal components which signal component describes the position of the pupil of said eye
With respect to claim 7, Sugio et al discloses: 
determining a duration of the period of time from a default value derived based on at least one calibration process executed in respect of at least one representative subject, which at least one calibration process establishes a typical time within which a test parameter attains a value below a first threshold value, the test parameter expressing a deviation between a first estimated displacement of the subject’s eye derived based on the subset describing the cornea reference point for the eye and a second estimated displacement of the subject’s eye derived based on a signal component in the input signal components which signal component describes the position of the pupil of said eye (This limitation is obvious in view of the combination of Kurlethimar et al in view of Sugio. Kurlethimar et al is directed to the same field of endeavor as the claimed invention (i.e. gaze tracking). It is directed to solving a similar problem, that is, accounting for reduced image quality due to the challenge provided by rapid eye movements, also called saccades. As stated in paragraph 0005 of Kurlethimar et al, “In practice, there is a finite delay between the instance the user’s gaze has already arrived at the new saccadic landing position and the time the display updates its foveation center to match the user’s new gaze point. This system latency, which causes the mismatch between the user’s gaze position and foveation center, might result in a mismatched foveation zone (zone of high quality), thus causing the user to perceive reduced image quality.” Furthermore, Kurlethimar et al teaches the various claimed variables disclosed, including period of time (see figure 4); test parameter (see various curves in figures 4 and 7); threshold values (paragraph 0053-0055 discloses saccade threshold levels; see also paragraphs 0057, 0091, and 0107 for further threshold teachings); displacement (figure 6 discloses displacement estimation circuits); deviation (paragraphs 0057 and 0107); and the various claimed eye properties related to tracking corneal and pupil positions and movements. What Kurlethimar et al does not explicitly disclose is calibration. Sugio et al also belongs to the same field of endeavor as both Kurlethimar et al and the claimed invention, as it is directed to an eye gaze tracking method. It also teaches calibration in the context of saccade movement. The abstract of Sugio et al states, “An eye gaze tracking apparatus includes: an electro-oculogram measuring unit that outputs an electro-oculogram original signal; a calibration index presenting unit that presents a calibration index to a user; a saccade detection unit that outputs an electo-oculogram change amount that is an amount of change in an electro-oculogram before or after a saccadic movement which is measured when a gaze-path position of the user moves to the calibration index; a calibration parameter calculating unit that calculates a calibration parameter based on a position of the calibration index and an electro-oculogram change amount; and a calibration unit that detects the gaze-path direction of the user from the electo-oculogram original signal.” The combination of Kurlethimar et al and Sugio et al may not result in the exact same technique as that represented by the claimed invention. However, the combination of Kurlethimar et al and Sugio et al would result in an obvious variation of the claimed invention. It is directed to the same field of endeavor as the claimed invention. It solves for a similar problem as the claimed invention. It uses the same variables as the claimed invention. It uses similar techniques in a similar context as the claimed invention. Design incentives or market forces prompting variations is a known rationale for obviousness. Here, the prior art teaches a base device (or method, product) similar or analogous to the claims. Design incentives or market forces would have prompted change to the base device. Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable.)
With respect to claim 7, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sugio et al into the invention of Kurlethimar et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing for more accurate eye tracking results.

With respect to claim 8, Kurlethimar et al, as modified, discloses:
projecting a moving visual stimulus on a screen, which visual stimulus the subject is prompted to follow with his/her gaze point (paragraph 0057 of Kurlethimar et al states, “A smooth pursuit eye movement is a scenario where the eye is smoothly tracking a certain object moving in the screen …”)
while the subject is moving, registering the input signal components (figure 1, reference 16 discloses the gaze tracking system that does this; and details of the tracking are given in the disclosure or Kurlethimar et al)
and based on the registered input signals, determining the period of time (figure 4; paragraphs 0053-0055 of Kurlethimar et al)

With respect to claim 11, Kurlethimar et al, as modified, discloses:
the method according to claim 10 (as applied to claim 10 above)
With respect to claim 11, Kurlethimar et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
determining a position for the second point based on the point in time when the gaze point reached the second point, and geometric data derived from a calibration process wherein a typical time is established within which a test parameter attains a value below a first threshold value, the test parameter expressing a deviation between a first estimated displacement of the subject’s eye derived based on the subset describing the cornea reference point for the eye and a second estimated displacement of the subject’s eye derived based on a signal component in the input signal components which signal component describes the position of the pupil of said eye
With respect to claim 11, Sugio et al discloses:
determining a position for the second point based on the point in time when the gaze point reached the second point, and geometric data derived from a calibration process wherein a typical time is established within which a test parameter attains a value below a first threshold value, the test parameter expressing a deviation between a first estimated displacement of the subject’s eye derived based on the subset describing the cornea reference point for the eye and a second estimated displacement of the subject’s eye derived based on a signal component in the input signal components which signal component describes the position of the pupil of said eye (This limitation is obvious in view of the combination of Kurlethimar et al in view of Sugio et al for the same reasons discussed in claims 6-7 above. Kurlethimar et al teaches the various eye parameters and various claimed concepts, such as threshold. Sugio et al discloses calibration in the context of eye tracking.)
With respect to claim 11, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sugio et al into the invention of Kurlethimar et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing for more accurate eye tracking results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yin et al (US PgPub 20160210503) discloses real time eye tracking for human computer interaction.
Chappell et al (US Pat 10685748) discloses systems and methods for secure processing of eye tracking data.
Stoner (US PgPub 20210026445) discloses systems and methods for gaze tracking.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2857                                                                                                                                                                                                        12/03/22

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857                                                                                                                                                                                                        12/15/2022